Coon, J.
(dissenting). This is an appeal from an order denying the motion of the defendant, appearing specially, to set aside the service of a summons. Concededly the only service made was pursuant to section 52 of the Vehicle and Traffic Law, by mail upon the Secretary of State and by mail addressed to the defendant at 2600 Hamilton Avenue, Cleveland, Ohio. Section 52 of the Vehicle and Traffic Law provides only for service upon a nonresident of the State of New York, and is completely ineffective and unavailable for service upon a resident. It is also conceded that the defendant, Central Greyhound Lines, Inc., of New York, is and was at all times involved, a domestic corporation. No one disputes the well-established rule that both the residence and domicile of a corporation are within the State of its incorporation — in this case the State of New York — and this is irrespective of the States where it may do business. (Douglass v. Phenix Ins. Co., 138 N. Y. 209, 220; Schoen v. Board of Educ. of Cambridge Central School Dist., 274 App. Div. 682, *200684.) Consequently, it is inescapable that the defendant has the same status as an individual resident of the State of New York, to whom section 52 of the Vehicle and Traffic Law would have no application whatever.
The manner of service of a summons upon a domestic corporation has been prescribed in mandatory terms in section 228 of the Civil Practice Act, which provides only for personal service within the State upon one of the officers or agents designated therein, or, in the case of certain corporations, including a transportation corporation, upon the Secretary of State, when he has been designated as the agent of the corporation for that purpose. Even the latter type of service must be made personally upon the Secretary of State or other proper officer in his office. (Stock Corporation Law, § 25.) In the present case none of these things were done, and- therefore no jurisdiction was obtained, and as the matter is jurisdictional, no court has the power to qualify, suspend or waive the statutory provisions for the service of a summons without clearly attempting to invade the legislative field.
The only other manner of obtaining jurisdiction is by voluntary appearance or waiver of the manner of service. Here there is no claim of voluntary appearance, and there can be no claim of waivér, because defendant promptly appeared specially and moved to set aside the service.
The court, below denied defendant’s motion upon the ground of estoppel, holding, in substance, that because the plaintiff had made certain efforts to obtain information through agencies not connected with defendant in any manner and had been misadvised concerning some of them, and that an employee of the defendant in a local station had given the address of the defendant as 2600 Hamilton Avenue, Cleveland, Ohio, and that the summons had actually reached the proper officer of the defendant, that the defendant was estopped from questioning the manner of service. While I question if jurisdiction itself may be obtained by estoppel, it is unnecessary to pass upon that question, because there was no estoppel here. Certainly the defendant is not responsible for misinformation given to plaintiff by other agencies. If defendant is bound at all in a matter such as this by an employee in a local station, it is to be noted that he did not state that defendant was an Ohio corporation or that it was not a New York corporation. He merely gave an address. While a New York corporation must list and maintain its principal office within the State of New York (and this the defendant did in its certificate of incorpora*201tion) I know of no legal prohibition for its having an office and address for the convenience of its business in any State it may choose.
Aside from the fact that defendant’s very name included the words “ of New York ”, defendant had filed its certificate of incorporation with the Secretary of State of the State of New York, where it was available to anyone, and therein it listed Syracuse, New York, as the location of its principal office. In its application for a license for the particular bus involved in this accident, filed with the Bureau of Motor Vehicles, it was clearly stated that defendant was incorporated in the State of New York. True, the same application listed its address as 2600 Hamilton Avenue, Cleveland, Ohio, but that created no presumption that it was an Ohio corporation. A corporation may have many offices, and for the convenience of its business may list any one of them as its address upon a motor vehicle application.
I find in this situation no evidence of a willful and intentional misleading of the plaintiff by the defendant with intent that the plaintiff act thereon to her detriment, or to the advantage of the defendant. It is well established that this is an essential element of the doctrine of estoppel. (Seafire Inc. v. Ackerson, 193 Misc. 965, 975, affd. 275 App. Div. 717, affd. 302 N. Y. 668; Selzer v. Baker, 295 N. Y. 145, 149; Metropolitan Life Ins. Co. v. Childs Co., 230 N. Y. 285, 292.)
The fact that the summons ultimately reached the proper hands does not validate an otherwise improper service. This was decided as ear-ly as 1904 in Eisenhofer v. New Yorker Zeitung Pub. & Print. Co. (91 App. Div. 94). It is appropriate here that it was stated in that case (p. 95) that where the Legislature has decreed that jurisdiction can be obtained only in a certain way ‘ ‘ that way must be followed to the exclusion of all others, and, unless it is, the service is ineffectual for any purpose.”
The order should be reversed and the motion granted, without costs.
Foster, P. J., Heefernan and Brewster, JJ., concur with Halpern, J.; Coon, J., dissents, in an opinion.
Order affirmed, with $10 costs. [See post, p. 939.]